PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Miller et al.
Application No. 16/468,416
Filed: 11 Jun 2019
For: PROCESSES AND SYSTEMS FOR RECOVERING R1233ZD IN PURIFIED FORM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed March 18, 2021 under the unintentional provisional of 37 CFR 1.137(a) to revive the above-identified application and under 37 CFR 1.313(c)(2), to withdraw the above-identified application from issue after payment of the issue fee.

 The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extension of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for failure to submit the issue fee in a timely manner in reply to the Corrected Notice of Allowance mailed November 23, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the above-identified application became abandoned on February 26, 2021. 

The above-identified application also became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306).   A Notice of abandonment was mailed March 10, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and 
D). The instant petition lacks item(s) (1).



The substitute statement is not acceptable.  Only an inventor’s legal representative (or a jurisdictional applicant under 1.46) can execute the substitute statement on behalf of a deceased inventor.  The substitute statement was signed by joint inventor. Therefore, it will need to be signed by a legal representative or on behalf of the 1.46 applicant.

MPEP 604:

37 CFR 1.64(a) provides that an applicant under 37 CFR 1.43, 1.45 or 1.46 may execute a substitute statement in lieu of an oath or declaration under 37 CFR 1.63 if the inventor is deceased, is under a legal incapacity, has refused to execute the oath or declaration under 37 CFR 1.63, or cannot be found or reached after diligent effort. Thus, the following applicant entities may sign a substitute statement on behalf of an inventor when such a statement is permitted in a patent application: 

(i) the inventor’s legal representative under 37 CFR 1.43, where the inventor is deceased or legally incapacitated; 
(ii) the other joint inventors under 37 CFR 1.45, where the inventor refuses to execute the oath or declaration or cannot be found or reached after diligent effort; 
(iii) an applicant under 37 CFR 1.46 who is the assignee or party to whom the inventor is under an obligation to assign, where the inventor is deceased, legally incapacitated, refuses to execute the oath or declaration, or cannot be found or reached after diligent effort; or 
(iv) an applicant under 37 CFR 1.46 who is a party who otherwise shows a sufficient proprietary interest in the claimed invention under 37 CFR 1.46(b), where the inventor is deceased, legally incapacitated, refuses to sign the declaration or cannot be reached or located after diligent effort.

The petition under 37 CFR 1.313(c)(2) is DISMISSED.

In view of the petition decision under 37 CFR 1.137(a), this petition is dismissed.

As authorized, the $140 petition fee required under 37 CFR 1.17(h) has been charged to petitioner’s deposit account.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)